SECOND LOAN RESTRUCTURE AGREEMENT

 

This SECOND LOAN RESTRUCTURE AGREEMENT between the parties (this "Agreement") is
made and entered into this 5th day of February 2007 by and between Siena
Technologies, Inc., formerly known as Network Installation Corp., a Nevada
corporation (“Siena”), and its subsidiary Kelley Communication Company, Inc., a
Nevada corporation (“Kelley”)(collectively referred to as the “Company”), and
Dutchess Private Equities Fund Ltd., is successor in interest to Dutchess
Private Equities Fund LP and Dutchess Private Equities Fund II LP, and Dutchess
Advisors Ltd. (collectively referred to as “Dutchess”)(the Company and Dutchess
are sometimes hereinafter collectively referred to as the “Parties”).

RECITALS

A.            The Company and Dutchess have entered into numerous agreements as
set forth in the Loan Restructure Agreement entered into by the Company and
Dutchess on August 1, 2006.

B.            Except as set forth herein, the Parties intend that the Loan
Restructure Agreement will remain in full force and effect and the parties
agreed to abide by its terms. Nothing herein shall be read to limit the rights
of the Parties to enforce the provisions of the Loan Restructure Agreement.

C.            As of December 31, 2006, the Company was indebted to Dutchess in
the principal amount of $6,179,960 plus accrued interest.

D.          The Company and Dutchess wish to restructure the Company’s
obligations to Dutchess under the Loan Restructure Agreement as follows.

COVENANTS

1.             Revised Payment Terms. The payment terms of the New Note, as
defined and referred to in the Loan Restructure Agreement, are hereby amended
and restructured and the Company shall repay the indebtedness evidenced by the
New Note according to the amortization schedule attached hereto as Exhibit “A.”
Dutchess shall attach a copy of Exhibit A to the New Note as evidence of this
Agreement. This provision shall be construed to modify Exhibit A of the New
Note, attached to the Loan Restructure Agreement, and no other provision
thereof. Except as set forth in this Agreement, the Parties intend the Loan
Restructure Agreement will remain in full force and effect and the parties
agreed to abide by its terms. Nothing herein shall be read to limit the rights
of the Parties to enforce the provisions of the Loan Restructure Agreement.





2.             Payment by the Company of the Bank Debts. As set forth in the
Loan Restructure Agreement, the New Note did not and does not release the
Company’s obligation to retire the bank debt. Therefore, the Company shall
continue to pay the bank debts in accordance with the terms and conditions of
the agreements in place with the holders of the bank debts that evidence and/or
provide for the securing and payment of the bank debts; and the Company will use
its best efforts to assist Dutchess to secure the proportionate release of the
deposits (as defined by the Loan Restructure Agreement) on a quarterly basis
with each bank. The Company will not extend the payment terms of the agreements
with the banks beyond September 20, 2010, unless the Company obtains prior
written approval from Dutchess. This provision shall be construed to modify
section 2 of the Loan Restructure Agreement, and no other provision thereof.

3.             Future Recapitalization. Dutchess agrees that the Company, upon
such terms as the directors of the Company acting in accordance with applicable
law, regulations and bylaws, deem reasonable, may borrow money from third
parties however as incident to such borrowing may not grant either subordinate
liens against or subordinate security interests in any of the assets of the
Company that are subject to Dutchess’ liens or security interests without
Dutchess’ prior written consent, provided however that such consent shall not be
unreasonably withheld and shall be withheld only to the extent reasonably
necessary to protect Dutchess’ collateral position. This provision shall be
construed to modify section 4 of the Loan Restructure Agreement, and no other
provision thereof.

4.             Prepayment from Future Recapitalization. If, prior to the
Company’s full payment and satisfaction of the New Note, the Company borrows
funds from a lender(s) or investor(s) other than Dutchess or raises capital from
the sale of stock of the Company from a person(s) or entity(s) other than
Dutchess, either in one event or in multiple events, and once the aggregate
proceeds of such future loans or future investments exceed $4,000,000, then
within 10 days after receipt of such proceeds, the Company shall pay to Dutchess
a minimum of 50% of the excess of the proceeds over $4,000,000, up to the unpaid
balance of the New Note, as a principal prepayment of the New Note. The Parties
acknowledge that to date, the Company has raised a total of $2,157,000.00 which
shall be applied to the $4,000,000 amount set forth in this section. This
provision shall be construed to modify section 5 of the Loan Restructure
Agreement, and no other provision thereof.





5.             Sale of the Company’s Assets. The Company shall not sell any
assets of the Company (“Asset Sale”) other than (i) the cable assets owned by
the Company at Tuscany, a residential community located in Henderson, Nevada
(the “Tuscany Asset”), (ii) sales of inventory, or (iii) sales in the ordinary
course of its business (including sales as part of the replacement of
equipment), without the prior written consent of Dutchess, which consent shall
not be unreasonably withheld and shall be withheld only to the extent reasonably
necessary to assure the full and timely payment of the New Note. In the event of
an Asset Sale, other than a sale described in (i), (ii) or (iii), the Company
shall pay to Dutchess 33% of the proceeds of the Asset Sale (after the fees and
expenses associated with the Asset Sale), up to the unpaid balance of the New
Note, as a prepayment on the New Note. Any payment of the proceeds of an Asset
Sale shall be due and payable within ten business days after the receipt by the
Company of any proceeds in the form of cash or cash equivalents. This provision
shall be construed to modify section 7 of the Loan Restructure Agreement, and no
other provision thereof.

 

6.

Dutchess Waivers. Dutchess hereby waives:

 

6.1

Any default under the Loan Documents and/or the Intercreditor Agreement that
occurred prior to the date of this Agreement.

 

6.2

Any penalty or premium that has accrued under the Loan Documents and/or the
Intercreditor Agreement prior to the date of this Agreement.

 

6.3

Any obligation to register any securities of the Company imposed under the Loan
Documents and/or the Intercreditor Agreement that arose prior to the date of
this Agreement.

 

6.4

Any default under the Loan Restructure Agreement entered into by the Company and
Dutchess effective June 30, 2006 that may have occurred prior to the date of
this Agreement.

7.            Confidentiality. In addition to the confidentiality obligations
imposed under Section 13 of the Loan Restructure Agreement, the parties agree
that, other than with respect to disclosures required by law, neither party
shall disseminate a public press release regarding the terms of this Agreement.

8.            Notices. All communications required or permitted under this
Agreement shall be made in accordance with section 14 of the Loan Restructure
Agreement.





9.             Choice of Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the state of Nevada, without respect to
any choice of law provisions of that state.

10.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
No assignment by either party to this Agreement, or their successors or assigns,
shall relieve either party (or any successor or assign) of any of its
obligations under this Agreement.

11.          Counterparts. This Agreement may be executed in any number of
counterparts, which taken together shall constitute one and the same instrument
and each of which shall be considered an original for all purposes.

12.          Expenses. Each party hereto will bear and pay its own expenses of
negotiating and consummating the transactions contemplated by this Agreement

13.          Section Headings. The section headings contained in this Agreement
are for convenient reference only and shall not in any way affect the meaning or
interpretation of this Agreement.

14.          Effective Date. This Agreement shall be effective as of December
31, 2006. Dutchess takes no position with respect to the Company’s tax and
accounting treatment of the restructuring under this Agreement.

15.          Mutual Release of Claims. In consideration of the benefits and
obligations of this Agreement and as an inducement to the Parties to enter
hereunto, the Parties collectively, and their present and former insurers,
officers, directors, shareholders, employees, agents, subsidiaries, parents,
affiliates, predecessors, successors and assigns hereby remise, release and
forever discharge each other, and their present and former insurers, officers,
directors, shareholders, employees, agents, subsidiaries, parents, affiliates,
predecessors, successors and assigns from any and all liabilities, claims,
causes of action, debts, demands, suits and obligations whether known or
unknown, from the beginning of the world to the date of the present. The Parties
understand that this provision operates as a general, mutual release of claims
running to the date of this Agreement. Each of the Parties acknowledges that
releases set forth in this Agreement are a material inducement for each Party’s
execution of this Agreement, but for the releases, the Parties would not enter
into this Agreement. Notwithstanding the foregoing, nothing in this paragraph
shall be construed to limit or release the rights and obligations of the Parties
under this Agreement, the Loan Restructure Agreement (or any rights, obligations
or agreements referenced therein), the Warrant Exchange Agreement dated March
10, 2006 (or any rights, obligations or agreements referenced therein) or any
other rights of the Parties going forward.





 

SIENA TECHNOLOGIES, INC.

/s/ Jeffrey R. Hultman

By: Jeffrey R. Hultman, CEO

 

 

KELLEY COMMUNICATION CO., INC.

/s/ J. Michael Kelley

By: J. Michael Kelley

 

 

DUTCHESS PRIVATE EQUITIES FUND LTD.

 

/s/ Douglas Leighton

 

By: Douglas Leighton

 

 

DUTCHESS ADVISORS LTD.

 

/s/ Michael Novielli

 

By: Michael Novielli





EXHIBIT A

 

 

 

 

Network Installation Corporation

Note Payable - Dutchess

As of January 30, 2007

 

 

 

 

 

 

Interest

 

 

 

Rate

Principal

Date/Payment Number

Payment

7.00%

Balance

 

 

 

6,254,960.00

August 1, 2006

15,000.00

0.00

6,239,960.00

September 1, 2006

15,000.00

0.00

6,224,960.00

October 1, 2006

15,000.00

36,312.27

6,246,272.27

November 1, 2006

15,000.00

36,436.59

6,267,708.85

December 1, 2006

15,000.00

36,561.63

6,289,270.49

December 31, 2006

0.00

36,687.41

6,325,957.90

January 12, 2007

25,000.00

13,018.11

6,313,976.01

February 1, 2007

25,000.00

23,762.28

6,312,738.29

March 1, 2007

25,000.00

36,824.31

6,324,562.60

April 1, 2007

25,000.00

36,893.28

6,336,455.88

May 1, 2007

25,000.00

36,962.66

6,348,418.54

June 1, 2007

25,000.00

37,032.44

6,360,450.98

July 1, 2007

25,000.00

37,102.63

6,372,553.61

August 1, 2007

25,000.00

37,173.23

6,384,726.84

September 1, 2007

25,000.00

37,244.24

6,396,971.08

October 1, 2007

25,000.00

37,315.66

6,409,286.74

November 1, 2007

25,000.00

37,387.51

6,421,674.25

December 1, 2007

25,000.00

37,459.77

6,434,134.02

January 1, 2008

50,000.00

37,532.45

6,421,666.46

February 1, 2008

50,000.00

37,459.72

6,409,126.19

March 1, 2008

50,000.00

37,386.57

6,396,512.76

April 1, 2008

50,000.00

37,312.99

6,383,825.75

May 1, 2008

50,000.00

37,238.98

6,371,064.73

June 1, 2008

50,000.00

37,164.54

6,358,229.27

July 1, 2008

50,000.00

37,089.67

6,345,318.94

August 1, 2008

50,000.00

37,014.36

6,332,333.31

September 1, 2008

50,000.00

36,938.61

6,319,271.92

October 1, 2008

50,000.00

36,862.42

6,306,134.34

November 1, 2008

50,000.00

36,785.78

6,292,920.12

December 1, 2008

50,000.00

36,708.70

6,279,628.82

January 1, 2009

75,000.00

36,631.17

6,241,259.99

February 1, 2009

75,000.00

36,407.35

6,202,667.34

March 1, 2009

75,000.00

36,182.23

6,163,849.56

April 1, 2009

75,000.00

35,955.79

6,124,805.35

May 1, 2009

75,000.00

35,728.03

6,085,533.38

June 1, 2009

75,000.00

35,498.94

6,046,032.33

July 1, 2009

75,000.00

35,268.52

6,006,300.85

August 1, 2009

75,000.00

35,036.75

5,966,337.61

September 1, 2009

75,000.00

34,803.64

5,926,141.24

 



 

October 1, 2009

75,000.00

34,569.16

5,885,710.40

November 1, 2009

75,000.00

34,333.31

5,845,043.71

December 1, 2009

75,000.00

34,096.09

5,804,139.80

January 1, 2010

100,000.00

33,857.48

5,737,997.28

February 1, 2010

100,000.00

33,471.65

5,671,468.93

March 1, 2010

100,000.00

33,083.57

5,604,552.50

April 1, 2010

100,000.00

32,693.22

5,537,245.72

May 1, 2010

100,000.00

32,300.60

5,469,546.32

June 1, 2010

100,000.00

31,905.69

5,401,452.01

July 1, 2010

100,000.00

31,508.47

5,332,960.48

August 1, 2010

100,000.00

31,108.94

5,264,069.42

September 1, 2010

100,000.00

30,707.07

5,194,776.49

October 1, 2010

100,000.00

30,302.86

5,125,079.35

November 1, 2010

100,000.00

29,896.30

5,054,975.65

December 1, 2010

100,000.00

29,487.36

4,984,463.01

January 1, 2011

125,000.00

29,076.03

4,888,539.04

February 1, 2011

125,000.00

28,516.48

4,792,055.52

March 1, 2011

125,000.00

27,953.66

4,695,009.17

April 1, 2011

125,000.00

27,387.55

4,597,396.73

May 1, 2011

125,000.00

26,818.15

4,499,214.88

June 1, 2011

125,000.00

26,245.42

4,400,460.30

July 1, 2011

125,000.00

25,669.35

4,301,129.65

August 1, 2011

125,000.00

25,089.92

4,201,219.57

September 1, 2011

125,000.00

24,507.11

4,100,726.68

October 1, 2011

125,000.00

23,920.91

3,999,647.59

November 1, 2011

125,000.00

23,331.28

3,897,978.87

December 1, 2011

125,000.00

22,738.21

3,795,717.08

January 1, 2012

3,817,858.76

22,141.68

0.00

 

8,392,858.76

2,137,898.76

 

 

 

 

 

Total Payments Made in 2006

75,000.00

 

 

Total Payments Made in 2007

300,000.00

 

 

Total Payments Made in 2008

600,000.00

 

 

Total Payments Made in 2009

900,000.00

 

 

Total Payments Made in 2010

1,200,000.00

 

 

Total Payments Made in 2011

1,500,000.00

 

 

Total Payments Made in 2012

3,817,858.76

 

 

Total

8,392,858.76

 

 

 

 

 

 

 

 

 

 

 

 

 